                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-80299-CIV-MATTHEWMAN

BG STRATEGIC ADVISORS, LLC,

Plaintiff,                                                                        KJZ

v.
                                                                       Jun 24, 2021
FREIGHTHUB, INC.,
                                                                                      West Palm Beach
Defendant.
___________________________________/

FREIGHTHUB, INC.,

Counterclaim Plaintiff,

v.

BG STRATEGIC ADVISORS, LLC,
BGSA HOLDINGS, LLC and
BENJAMIN H. GORDON,

Counterclaim Defendants
.
_____________________________________/

               ORDER ON COUNTERCLAIM DEFENDANTS’ RENEWED
                         MOTION TO DISMISS [DE 30]

        THIS CAUSE is before the Court upon Plaintiff and Counterclaim Defendant BG Strategic

Advisors, LLC (“BGSA”) and Counterclaim Defendants BGSA Holdings, LLC (“BGSA

Holdings”) and Benjamin H. Gordon’s (“Gordon”) (collectively, “Counterclaim Defendants”)

Renewed Motion to Dismiss [DE 30]. The Motion is fully briefed and ripe for review. The Court

has carefully considered the Motion and is otherwise fully advised in the premises.
        I. Background

        On February 9, 2021, Defendant FreightHub, Inc. (“FreightHub”) filed a Notice of

Removal of BGSA’s two-count Complaint for breach of agreement (count I) and anticipatory

breach of agreement (count II) filed in the 15th Judicial Circuit in and for Palm Beach County,

Florida. [Compl., DE 1-2]. According to the allegations of the Complaint, BGSA is a Florida

merger and acquisition advisory firm that specializes in providing merger and advisory services

for companies in the supply chain sector. FreightHub is a cross-border shipping company. [Compl.

¶ 1]. BGSA and FreightHub entered into an agreement for BGSA to act as FreightHub’s exclusive

advisor in connection with “one or more business transactions.” [Compl. ¶ 7; Engagement letter,

Ex. A. to Compl.]. The parties’ agreement provided that BGSA would receive three distinct

compensation components, which included a retainer, a success fee, and an expense

reimbursement. The agreement also provided for BGSA to serve as FreightHub’s ongoing advisor.

[Compl. ¶ 8]. The Complaint alleges that FreightHub failed to pay these fees as set forth in the

engagement letter. [Compl. ¶ ¶ 3, 35]

        On April 5, 2021, FreightHub filed its Answer, Affirmative Defenses and First Amended

Counterclaims against BGSA, BGSA Holdings and Gordon. 1 The Counterclaim Complaint alleges

a violation of the Investment Advisers Act of 1940 (“IAA”), 15 U.S.C. § 80b-1 et seq., against

BGSA (counterclaim one); breach of fiduciary duty against BGSA (counterclaim two); rescission

or reformation of agreement against BGSA (counterclaim three); unjust enrichment against BGSA

Holdings (counterclaim four); aiding and abetting against Gordon (counterclaim five) and

declaratory judgment against BGSA, BGSA Holdings and Gordon (counterclaim six). [DE 23].



1
 Mr. Gordon is the principal and founding member of BGSA. [Counterclaim Complaint ¶ 17]. The Counterclaim
Complaint alleges that BGSA is controlled by BGSA Holdings and Mr. Gordon. [Counterclaim Complaint ¶ 32].


                                                   2
           According to the Counterclaim Complaint, BGSA is an investment advisor that offers

expertise in the merger and acquisition field, offers investment analysis on market trends and

company performance in the supply chain sector, and advises companies on the sale of their

securities. [CC ¶¶ 53-55]. 2 BGSA publishes investment and market reports and hosts an annual

industry conference. [CC ¶¶ 56-57, 60]. Gordon also publishes additional investment and market

predictions and reports from his personal websites, referencing BGSA and the supply chain index

data. [CC ¶ 59]. BGSA, acting together with BGSA Holdings, Gordon and other entities, organize,

oversee and curate the annual conference and its attendees. [CC ¶ 61]. One of the core purposes of

the annual conference is to facilitate capital raising and investment by and among its attendees,

who include BGSA clients. [CC ¶ 62]. BGSA identifies potential investors and advisors for its

clients, recommending or rejecting them based on BGSA’s judgment and opinion. [CC ¶ 66].

BGSA provides its clients with market predictions in the supply chain sector. [CC ¶ 67].

           At the time FreightHub engaged BGSA’s services, FreightHub was seeking to sell its

securities to investors. [CC ¶ 74]. BGSA claimed to have valuable connections and expertise, as

well as capital-raising prowess and investment advice. [CC ¶¶ 75-76]. BGSA provided FreightHub

with an engagement letter, dated December 11, 2017. [CC ¶ 77; Engagement letter]. The

engagement letter states, “the terms under which [BGSA] will act as investor and exclusive advisor

to FreightHub, Inc.” [CC ¶ ¶ 78, 86; Engagement letter]. The engagement letter also states:

           During the term of BGSA’s engagement, BGSA will provide the Company with
           advice and assistance in connection with the Transaction which BGSA customarily
           provides for engagements of this type to assist the Company in its efforts to identify
           and execute Transactions. In particular, BGSA shall work with the Company’s
           management to: (i) study the business and operations of the Company and provide
           feedback on the strategic and operational initiatives that will support the growth of
           the Company; (ii) identify prospective investors and/or targets for the Company
           who shall be subject to the prior written approval of the Company, such approval
           to be in the sole and absolute discretion of the Company (an “Approved Target”);

2
    Hereinafter, the Court will use “CC” when citing to the Counterclaim Complaint.

                                                          3
       (iii) coordinate the information flow, on-site visits and due diligence activities with
       Approved Targets; and (iv) any other services that are mutually agreed upon
       between the Company and BGSA or that are otherwise reasonable, customary and
       appropriate in undertakings of this nature.


[Engagement letter].

       The engagement letter provides that BGSA would work initially on a no-retainer basis, and

Gordon (and/or his designees) would receive a retainer fee equal to 8% of the fully diluted equity

of FreightHub’s stock. [CC ¶ 80; Engagement letter]. The initial retainer fee would become

payable after FreightHub closed its first qualifying “transaction,” as defined in the engagement

letter. [CC ¶ 81]. The engagement letter further provides for “success fees” to BGSA for

“consummation of any [t]ransactions.” [CC ¶ 82]. The engagement letter does not provide for

commissions to BGSA nor the establishment of any banking, brokerage or other financial accounts

with BGSA. [CC ¶ 83]. Under the engagement letter, BGSA agreed to “maintain any information

received by it from the Company in the strictest confidence and . . . maintain such information

with the same level of confidentiality as it maintains its own confidential information.” [CC ¶ 84].

The engagement letter states BGSA is a “independent contractor” and is not assuming “the

responsibilities of a fiduciary.” [Engagement letter]. The engagement letter also states that “BGSA

or its affiliates or designees intends to invest in the Company.” [CC ¶ 87; Engagement letter].

       With respect to termination, the engagement letter states:

       The term of this Engagement will begin on the date of this letter and continue for
       twelve (12) months thereafter. In the event the Company consummates a
       Transaction during the term of this Engagement, then BGSA will be appointed as
       its ongoing advisor for the Company, on the same terms as this letter including
       paragraphs A and B unless otherwise mutually agreed, for as long as BGSA,
       Cambridge Capital, or Gordon remains involved with the company. The Company
       shall have the right to terminate this Agreement, but only for cause. “Cause” in this
       agreement means (i) an intentional act of fraud by BGSA; (ii) an intentional and
       continuing breach of BGSA’s material obligations under this agreement; (iii)
       BGSA failing to be a registered broker-dealer, or (iv) intentional and continued

                                                 4
       willful conduct by BGSA that is demonstrably and materially harmful to the
       Company. For purposes of this paragraph, an act, or a failure to act, shall not be
       deemed willful or intentional, as those terms are defined herein, unless it is done,
       or omitted to be done, in bad faith and without a reasonable belief that BGSA’s
       actions were in the best interest of the company. Failure to meet objectives, by
       itself, does not constitute “Cause.” In the event the Company believes BGSA has
       committed actions that would justify termination for Cause, then it shall give BGSA
       a written warning, and BGSA shall have the opportunity for a reasonable cure
       period (not to exceed 30 days) (the “Cure Period”) in which it seeks to discontinue
       any actions that would justify termination for Cause. If BGSA succeeds in taking
       corrective action during this Cure Period, then the Company shall have no right to
       terminate BGSA for Cause. However, if BGSA fails to take corrective action during
       this Cure Period, then, and only then, the Company shall have the right to execute
       a Termination for Cause.

[Engagement letter].

        FreightHub completed a 2018 capital-raising transaction following BGSA’s engagement.

[CC ¶ 103]. BGSA advised FreightHub on the transaction. [CC ¶ 104]. BGSA also advised

FreightHub on the offering and sale of its securities to investors. [CC ¶ 105]. That transaction did

not involve a merger, acquisition or change of control. [CC ¶ 106]. BGSA identified prospective

investors to FreightHub and served a gatekeeper function on the offering and sale of securities.

[CC ¶ 107]. BGSA invited FreightHub to its annual conference in January of 2018. [CC ¶ 108].

BGSA advised FreightHub on the suitability of investors and potential investors. [CC ¶ 109].

       BGSA furnished potential investors with information, including market projections,

revenue and growth predictions, forecasts, and models. [CC ¶ 112]. BGSA advised FreightHub on

due diligence and disclosures. [CC ¶ 113]. BGSA had touted its deep industry connections and

expertise to FreightHub, suggesting it could help FreightHub raise millions of dollars in capital

investment. [CC ¶ 115]. In actuality, BGSA identified investors from whom FreightHub raised

only $163,600.00. [CC ¶ 116].

       FreightHub fully paid the success and the transaction fee for the transaction. [CC ¶ ¶ 124-

25]. With respect to the payment of the retainer fee to “BGSA’s principal, Benjamin Gordon and/or

                                                 5
his designees,” FreightHub delivered a certificate for 80,000 shares of FreightHub common stock

to BGSA Holdings in January of 2020. [CC ¶ 126].

       Following a 2018 transaction, BGSA ceased to advise FreightHub and did no advisory

work for FreightHub after approximately November of 2018. [CC ¶ ¶ 127-28.) BGSA and Gordon

did not earn any further fees. [CC ¶ 129]. On March 22, 2019, FreightHub wrote Gordon and

BGSA, stating in part:

       Following your initial involvement which resulted in investors investing $163,600
       in the Company, neither you [Gordon] nor BGSA or Cambridge Capital have
       remained involved with the Company and no additional amounts were invested in
       the Company as a result of your involvement. Other than the initial few
       introductions to executives and your role in bringing a small investment, you have
       played no advisory role with the Company, and you have had no involvement with
       the Company since November 2018. The Company appreciates your early
       contributions. However, as of November 2018, you have had no involvement with
       the Company and the Company therefore no longer considers you as an advisor to
       the Company.

[CC ¶ 130].

       Despite receiving this notice, BGSA continued to seek advisory work and fees from

FreightHub throughout 2019. [CC ¶ 131]. In June of 2019, Gordon was suspended and fined by

the Securities and Exchange Commission (“SEC”) for securities violations. [CC ¶¶ 133-36].

BGSA concealed and misrepresented the SEC’s administrative suspension order of Gordon. [CC

¶¶ 137-50]. In fact, Gordon continued to seek advisory fees and work from FreightHub during his

suspension and made numerous incomplete and deceptive statements to FreightHub in which he

claimed that he was allowed to work as a consultant despite the suspension. [CC ¶ 25]. FreightHub

reiterated to BGSA on October 25, 2019 that “[a] continued advisory role per your engagement

letter is subject to the entities or you ‘remain[ing] involved with the company.’ It has been a year

or more since that involvement.” [CC ¶ 132]. In October of 2020, BGSA demanded additional fees

from FreightHub. [CC ¶ ¶ 151-53].

                                                 6
       Counterclaim Defendants move to dismiss the counterclaims on the following grounds: (1)

the counterclaim pursuant to the IAA must be dismissed because FreightHub has failed to plead

that BGSA was acting as an investment advisor and not a broker-dealer; (2) the basis for

counterclaims two and three rely on the viability of the IAA claim and therefore fail; (3) the unjust

enrichment claim is conclusory and subject to the voluntary payment doctrine; (4) the aiding and

abetting claims do not have underlying violations and there is no private right of action for aiding

and abetting under the IAA and (5) the declaratory judgment count relies upon the underlying

counts to proceed.

       In response, FreightHub contends that it pled properly that BGSA is an investment advisor.

With respect to the breach of fiduciary duty counterclaim, FreightHub states that the counterclaim

pled that BGSA undertook the responsibility of an investment advisor and therefore owed

FreightHub a fiduciary duty. FreightHub also contends it properly pled its claim for rescission or

reformation as well as the claim for unjust enrichment. With respect to the aiding and abetting

claims, FreightHub asserts that it properly incorporated the underlying factual allegations into this

count. Finally, FreightHub states that because the rights under the engagement letter are uncertain,

it is entitled to a declaratory judgment.

       In reply, Counterclaim Defendants challenge the allegations FreightHub relies on to assert

that BGSA is an investment advisor. With respect to the breach of fiduciary claim, Counterclaim

Defendants reassert that unless the IAA applies, there is no viable breach of fiduciary duty claim.

With respect to the claim for rescission or reformation, Counterclaim Defendants state that there

is no allegation of a mistake as required under state law. Next, Counterclaim Defendants contend

that the unjust enrichment and the aiding and abetting claims are not viable without the IAA claim.




                                                 7
        II. Legal Standard
        Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme

Court has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement

to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do. Factual allegations must be enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations

omitted).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct.

1937, 1949 (2009) (quotations and citations omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Thus, “only a complaint that states a plausible

claim for relief survives a motion to dismiss.” Id. at 1950. When considering a motion to dismiss,

the Court must accept all of the plaintiff’s allegations as true in determining whether a plaintiff has

stated a claim for which relief could be granted.

        III. Discussion

        A. Count one

        Counterclaim Defendants move to dismiss the claim brought pursuant to the IAA because

BGSA is not an investment advisor and did not purport to act as an investment advisor to

FreightHub.

        The IAA, which governs the conduct of “investment advisors,” defines an “investment

adviser” as:

                                                    8
       [A]ny person who, for compensation, engages in the business of advising others,
       either directly or through publications or writings, as to the value of securities or as
       to the advisability of investing in, purchasing, or selling securities, or who, for
       compensation and as part of a regular business, issues or promulgates analyses or
       reports concerning securities; but does not include . . . (C) any broker or dealer
       whose performance of such services is solely incidental to the conduct of his
       business as a broker or dealer and who receives no special compensation therefor .
       ..

15 U.S.C. § 80b-2(a)(11).

       In U.S. v. Elliott, the Eleventh Circuit adopted the Securities and Exchange Commission’s

(“SEC”) standard for determining who is an investment advisor for the purpose of the IAA. U.S.

v. Elliott, 62 F.3d 1304 (11th Cir. 1995). Whether a person is an investment advisor under Elliot

depends on “all relevant facts and circumstances” and “whether such person: (1) [p]rovides advice,

or issues reports or analyses, regarding securities; (2) is in the business of providing such services;

and (3) provides such services for compensation.” Id. at 1309-10 (quoting Applicability of the

Investment Advisers Act to Financial Planners, Pension Consultants, and Other Persons Who

Provide Investment Advisory Services as a Component of Other Financial Services, Investment

Advisers Act Release No. IA-1092, 52 Fed. Reg. 38400, 38401-02 (Oct. 8, 1987)).

       Counterclaim one alleges that BGSA is an investment advisor that advises companies on

the sale of their securities. [CC ¶¶ 53-55]. According to the allegations of counterclaim one, BGSA

offers the public its investment analysis on market trends and company performance in the supply

chain sector. [CC ¶ 54]. BGSA publishes a monthly investment and market report, hosts an annual

industry conference, and offers services such as “portfolio strategy” and “financial assessment.”

[CC ¶¶ 56, 60, 65]. Based on these allegations, the Court concludes that counterclaim one

adequately pleads that BGSA acted as an “investment advisor” under the IAA.




                                                  9
           Counterclaim Defendants, however, rely on the engagement letter 3 to assert that BGSA is

a registered broker-dealer, not an investment advisor. Additionally, they claim the engagement

letter confines the services provided by BGSA to the structuring of FreightHub’s securities only,

and assert such services are outside the purview of an “investment advisor.”

           The Court rejects Counterclaim Defendants’ argument that the engagement letter

demonstrates, as a matter of law, that BGSA was a broker-dealer, and not an investment advisor

to FreightHub. The engagement letter opens by stating that BGSA “will act as investor and

exclusive advisor” to FreightHub. Nowhere in the engagement letter does it state that BGSA is a

broker-dealer.Nor does the engagement letter reference any brokerage accounts or services.

Instead, the engagement letter only states that FreightHub has the right to terminate the agreement

for cause if “BGSA fail[s] to be a registered broker-dealer.” At this early stage of the proceedings,

and without the benefit of a full factual record, the Court is unable to conclude that the engagement

letter establishes that the parties agreed for BGSA to act as a broker-dealer for FreightHub.

           Equally unavailing is Counterclaim Defendants’ argument that, according to the

engagement letter, FreightHub hired it to advise FreightHub only on the sale of its own securities,

an activity that takes it outside of the IAA. In making this argument, Counterclaim Defendants rely

on a 2013 SEC publication 4 that states that “the SEC staff does not believe that the [IAA] applies

to persons whose activities are limited to advising issuers concerning the structuring of their

securities      offerings     (although     such     advice     may     technically     be    about   securities).”

https://www.sec.gov/about/offices/oia/oia_investman/rplaze-042012.pdf.


3
  The Court may consider the engagement letter when determining whether BGSA acted as an investment advisor.
See Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016) (A district court can generally consider exhibits
attached to a complaint in ruling on a motion to dismiss, and if the allegations of the complaint about a particular
exhibit conflict with the contents of the exhibit itself, the exhibit controls.).
4
    The Court makes no determination as to the weight this publication should receive by the Court.

                                                          10
        The Court cannot address this argument at this time. The engagement letter does not clearly

identify the tasks BGSA agreed to perform for FreightHub. Instead, the engagement letter states

“BGSA will provide the Company with advice and assistance in connection with the [t]ransaction

which BGSA customarily provides for engagement of this type to assist the Company in its efforts

to identify and execute [t]ransactions.” [Engagement letter]. Although the engagement letter lists

several tasks BGSA would undertake for FreightHub, it also states that BGSA will perform “any

other services that are mutually agreed upon between [FreightHub] and BGSA or that are

otherwise reasonable, customary and appropriate in undertakings of this nature” [Engagement

letter]. Given the general language of the engagement letter, the Court is not able to determine the

tasks BGSA agreed to perform for FreightHub. Without knowing what tasks were agreed upon,

the Court cannot determine, as a matter of law, whether BGSA agreed to serve as an investment

advisor, as defined under the IAA.

        For these reasons, the Court denies Counterclaim Defendants’ motion to dismiss count one

of the Counterclaim. 5

        B. Counterclaims two and three

        With respect to counterclaims two and three, Counterclaim Defendants’ arguments for

dismissal are premised on the Court dismissing the IAA claim. Because the Court has determined

that count one may proceed, Counterclaim Defendants’ arguments with respect to counterclaims

two and three are moot, and these counterclaims may proceed.




5
  Counterclaim Defendants move to strike any claims for damages sought in count one. [DE 30 at 13]. FreightHub
does not dispute that it is not entitled to damages under this claim. [DE 32 at 13. Indeed, counterclaim one seeks
restitution, not damages. [CC ¶ 175]. Thus, the motion to strike is denied.


                                                       11
       C. Counterclaim four

       Counterclaim four brings a claim for unjust enrichment. A claim for unjust enrichment

under Florida law requires showing that: (1) plaintiff has conferred a benefit on defendant; (2)

defendant voluntarily accepted and retained that benefit; and (3) the circumstances are such that it

would be inequitable for defendant to retain it without paying the value thereof. Virgilio v. Ryland

Grp., Inc., 680 F.3d 1329, 1337 (11th Cir. 2012) (citations omitted); Duty Free World, Inc. v.

Miami Perfume Junction, Inc., 253 So. 3d 689, 693 (Fla. Dist. Ct. App. 2018).

       Counterclaim four alleges that FreightHub conferred benefits on BGSA, in the form of cash

compensation, and on BGSA Holdings in the form of stock compensation, and BGSA and BGSA

Holdings voluntarily accepted and retained those benefits. [CC ¶ ¶ 207-08]. This counterclaim also

alleges that the “circumstances render their retention of benefits conferred upon them inequitable

and unjust.” [CC ¶ 209]. Although paragraph 209 appears at first blush to be conclusory, the

“circumstances” are incorporated by reference, see CC ¶ 206, to the allegations in paragraph 1

through 153, allegations which adequately allege fraudulent activity by these Counterclaim

Defendants. Hence, the Court concludes that this claim is properly pled.

       Moreover, the Court rejects Counterclaim Defendants’ reliance on Florida’s voluntary

payment doctrine as a basis to dismiss the claim. [DE 30 at 18]. The voluntary payment doctrine

is an affirmative defense and may not be raised on a motion to dismiss. Sale v. Ferrari Fin. Servs.,

Inc., No. 19-23563-CIV, 2020 WL 5750502, at *9 (S.D. Fla. Sept. 25, 2020); see Cox v. Porsche

Fin. Servs., 342 F. Supp. 3d 1271, 1290 (S.D. Fla. 2018) (same); Deere Constr., LLC v. Cemex

Constr. Materials Florida., LLC, 198 F. Supp. 3d 1332, 1342 (S.D. Fla. 2016) (same). As such,

the Court denies the motion to dismiss the unjust enrichment counterclaim.




                                                12
          D. Counterclaim five

          Counterclaim Defendants move to dismiss the aiding and abetting claim against Gordon

on the basis that the claim requires an underlying wrong, and if the IAA claim and the breach of

fiduciary duty claim fail, this claim must fail as well. As stated supra, since the breach of fiduciary

claim is proceeding, an aiding and abetting of the breach of fiduciary duty claim may proceed as

well. Court-Appointed Receiver of Lancer Mgmt. Grp. LLC v. Lauer, No. 05-60584CIV, 2008 WL

906274, at *5 (S.D. Fla. Mar. 31, 2008) (permitting an aiding and abetting breach of fiduciary duty

claim).

          In examining the viability of the aiding and abetting of the breach of the IAA claim, the

Court begins by examining Transamerica Mortg. Advisors, Inc. v. Lewis, 444 U.S. 11 (1979),

wherein the Supreme Court held that “there exists a limited private remedy under the Investment

Advisers Act of 1940 to void an investment advisors contract, but that the Act confers no other

private causes of action, legal or equitable.” Id. at 24. The few courts that have addressed the

impact of this opinion on the viability of aiding and abetting liability under the IAA have concluded

that there is no private remedy for aiding and abetting under the IAA. For example, in Wellington

International Commerce Corp. v. Retelny, 727 F. Supp. 843 (S.D.N.Y. 1989), the court noted that

“it is clear from the Supreme Court's opinion in Transamerica that the Investment Advisers Act

only provides a private cause of action for rescission of the contract and recovery of consideration

paid. The traditional contract remedy of rescission does not include a tort claim against other

entities who are not parties to the contract.” Id. at 888 (ellipses omitted); see also Padilla v. Winger,

No. 2:11CV897DAK, 2012 WL 1379228, at *5 (D. Utah Apr. 20, 2012) (the plaintiffs cannot state




                                                   13
a claim for aiding and abetting a violation of the IAA); Mekhjian v. Wollin, 782 F. Supp. 881, 888

(S.D.N.Y. 1992) (no private remedy for aiding and abetting under the IAA). 6

        For these reasons, the Court grants the motion to dismiss with respect to aiding and abetting

the IAA claim but denies the motion to dismiss with respect to the aiding and abetting the breach

of fiduciary duty claim.

        E. Counterclaim six

        Counterclaim Defendants move to dismiss the declaratory judgment claim on the basis that,

if counterclaim counts one through four fail, the declaratory judgment count is “nothing more than

an affirmative defense.” [DE 30 at 19]. The Court is permitting those counts to proceed and

therefore this argument is rejected.

        IV. Conclusion

        Accordingly, it is hereby ORDERED AND ADJUDGED that Counterclaim Defendants’

Renewed Motion to Dismiss [DE 30] is GRANTED IN PART AND DENIED IN PART.

        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

Florida, this 24th day of June, 2021.




                                                                       WILLIAM MATTHEWMAN
                                                                       United States Magistrate Judge




6
  The only case the Court found allowing aiding and abetting liability under the IAA was decided prior to
Transamerica. See Sullivan v. Chase Inv. Services of Boston, Inc., 434 F. Supp. 171, 185 (N.D. Cal. 1977) (permitting
aiding and abetting liability under the IAA), and the Court does not find it persuasive and declines to follow it.

                                                        14
